Citation Nr: 1116737	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-36 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right shoulder tendonitis.

2.  Entitlement to service connection for a left knee sprain.

3.  Entitlement to service connection for a left ankle sprain.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The appellant served in the Army National Guard (ARNG) with a period of active duty for training from October 1, 2001, to March 13, 2002, and Title 10 duty from October 13, 2003, to September 16, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On October 25, 2010, the appellant appeared and testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.


REMAND

The appellant submitted her current claims for service connection in February 2009.  During her October 2010 Board hearing, the appellant indicated that she was currently undergoing physical therapy for her right shoulder, left knee, and ankle pain.  She stated that VA had "outsourced" her physical therapy to a Saint Francis Hospital clinic in Shakopee, Minnesota.  She further stated that her physical therapist suggested a diagnosis of plantar fasciitis for her bilateral foot pain.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Here, although the appellant had indicated that she would provide her physical therapy treatment records within 60 days of her Board hearing, the claims folder contains no such records.  As records pertaining to treatment for the specific disabilities for which the appellant seeks service connection are relevant records that may help in substantiating her claims, a remand is necessary for the agency of original jurisdiction (AOJ) to ensure that these records are associated with the claims folder and considered in connection with the appellant's claims.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."); Loving, supra.  

Thus, on remand, the AOJ should contact the appellant with a request that she provide the full name and address for the facility where she receives physical therapy treatment.  She should also be asked to provide the dates of treatment.  Following receipt of the necessary authorization for release of such private medical records to VA, the AOJ should attempt to obtain all relevant records identified by the appellant.  (The appellant is reminded that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  She must provide the AOJ with enough identifying information to enable the AOJ to obtain the relevant records.)  

The Board must also remand the issues of service connection for right shoulder tendonitis, a left knee sprain, and a bilateral foot disability in order to clarify the rationale for the March 2009 VA examiner's opinion.  First, the Board notes that with regard to the appellant's right shoulder, the March 2009 VA examiner initially indicated that there was no acute injury and the appellant had experienced a gradual onset of pain.  Impingement testing was mildly positive and the examiner diagnosed right shoulder tendonitis.  The examiner then opined that "since this started while on active duty, more likely than not this is related to his [sic] . . . time in service."  However, a review of the appellant's service treatment records (STRs) fails to reveal any treatment for or complaints related to her right shoulder.  Rather, the STRs document on a March 2006 report of medical history that the appellant reported having recently fallen on ice, causing pain in her left shoulder.  Given the internal inconsistency with regard to whether the appellant demonstrated right shoulder symptomatology or injury during service, the Board must remand the matter for clarification, and, if necessary, another examination.  Specifically, the March 2009 VA examiner should be asked to provide an addendum that discusses specifically the evidence relied upon to support his finding that the appellant's right shoulder tendonitis began during active military service.  

Further, with regard to the appellant's left knee, the VA examiner found that her in-service knee sprain had resolved with no residuals.  The VA examiner found no active diagnosis.  However, of record is a May 2005 letter from a private physician who noted that the appellant had injured her knee while serving overseas in the military and had presented with knee pain in April 2005.  A diagnosis of left knee pain secondary to trauma was made.  In a June 2005 statement, the private physician noted that a magnetic resonance imaging (MRI) of the left knee had diagnosed a fibrous band abnormality, which was causing her prolonged knee pain.  

Although the VA examiner acknowledged this private medical evidence, he did not specifically discuss the significance of this diagnosis or determine whether that diagnosis was in any way related to the appellant's in-service knee injury.  Rather, the examiner appears to have relied on evidence indicating that the appellant's left knee strain had resolved.  Thus, on remand, the VA examiner should be asked to clarify whether the appellant's fibrous band abnormality is related to her in-service knee injury and, if so, whether it has resolved, or whether the appellant's fibrous band abnormality is an unrelated disability that still currently exists.  

Lastly, the Board notes that although the VA examiner examined the appellant's left and right feet separately, he opined only as to the appellant's left foot.  Thus, on remand, the examiner should be asked to provide an addendum that addresses whether the appellant has a current disability of the right foot and the likelihood that any currently diagnosed right foot disability is related the appellant's active military service.  The examiner should also specifically consider the appellant's lay assertions that she was diagnosed as having plantar fasciitis.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the appellant and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her right shoulder, left knee, right and left ankles, and bilateral foot pain since her active military service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the appellant that have not been previously secured and associate them with the claims folder.  

2.  The AOJ should specifically request from the appellant that she provide the full name and address for the Saint Francis Hospital clinic from which she reportedly receives physical therapy treatment.  Following receipt of that information, the AOJ should contact the facility in question, with a request that copies of any and all records of treatment or examination of the appellant on file be provided to the AOJ.  The appellant should be requested to sign the necessary authorization for release of such private medical records to the VA.  

3.  The AOJ should contact the VA examiner who examined the appellant in March 2009 and obtain from him an addendum to his examination report that provides the rationale for his opinions regarding the appellant's right shoulder tendonitis, left knee disability, and bilateral foot disability.  (This should be done after action requested in paragraphs 1 and 2, above is completed to the extent feasible.)  

Included in this rationale should be identification of the specific evidence on which the opinion is based, including evidence prepared during military service that shows the onset of the appellant's right shoulder tendonitis.  The examiner should also specifically address the private medical evidence indicating that the appellant has a fibrous band abnormality of the left knee and should discuss whether that abnormality is related to an in-service left knee injury and whether that particular abnormality has resolved.  The examiner should also provide an opinion as to whether the appellant has any current right foot disability and, if so, whether that disability is related to her active military service.  In doing so, the examiner should specifically consider the appellant's lay statement that she was diagnosed as having plantar fasciitis.  

The appellant's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the clarification sought.  The examiner should also consider any records obtained in response to the actions requested in paragraphs 1 and 2, above and comment on whether any information contained therein changes his prior opinions.  

(If the March 2009 examiner is no longer available, the appellant should be afforded another examination in connection with her service connection claims.  The examiner should be asked to determine whether the appellant has any currently diagnosed right shoulder, left knee, right or left ankle, or right or left foot disability.  For each diagnosis rendered, a medical opinion should be provided as to whether it is at least as likely as not that the disability is related to the appellant's service from October 1, 2001, to March 13, 2002, or from October 13, 2003, to September 16, 2004.  The examiner must provide a complete rationale for any opinion expressed.  The appellant's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  (The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claim, to include denial.  See 38 C.F.R. § 3.655 (2010).)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

